Citation Nr: 1827197	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971, with service in Vietnam from September 1970 to September 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that granted service connection for bilateral hearing loss disability and rated the disability as noncompensable.  The Veteran disagreed with the noncompensable rating and perfected an appeal.  Jurisdiction over this claim has been changed to the Columbia, South Carolina RO.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board Hearing held at the Columbia RO in February 2016.  A copy of the transcript is of record.  

In April 2016, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I in the right ear, and Level IX in the left ear.






CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran contends that his service-connected hearing loss is more disabling than reflected by his current noncompensable rating.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

If the use of speech discrimination is not appropriate, then Table VIA is the appropriate source of the Roman numeral designation, which is based solely on puretone threshold average. 38 C.F.R. § 4.85(c).  Puretone threshold average is the average of the puretone thresholds at the 1000, 2000, 3000, and 4000 Hertz (Hz) frequencies. 38 C.F.R. § 4.85 (d).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral.  

Notably, there are several private audiograms of record from the Ear Nose & Throat Specialists of Northwestern Pennsylvania.  However, these audiograms are not sufficient for rating purposes because some of them are missing pure tone values making it unable to determine the average hearing threshold levels at the required frequencies.  In addition, it is not clear that these audiograms are compliant with 38 C.F.R. § 4.85.  A September 2011 private audiogram does not contain pure tone threshold results for the 3000 Hz frequency and indicates word recognition was conducted using the W-22 word list.  See id.    

The Veteran was afforded a VA audiological evaluation in February 2012.  The pure tone thresholds, in decibels, were as follows:

 



HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
20
55
60
39
LEFT
80
80
75
70
76

Average puretone threshold for the right ear was 39 and 76 for the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 38 percent in the left ear.  Regarding functional impact the Veteran reported that he has difficulty with sound localization.  He also reported difficulty understanding speech in groups and background noise.  

The Veteran was afforded an additional VA audiological evaluation in June 2016.  The pure tone thresholds, in decibels, were as follows:
 



HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
35
60
65
46
LEFT
85
90
95
95
91

Average puretone threshold for the right ear was 46 dB and 91 dB for the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  However, a speech recognition percentage could not be calculated for the left ear.  The examiner reported that regarding the left ear, the use of the word recognition score was not appropriate for this Veteran.  

Regarding functional impact, the Veteran reported excellent word recognition in a quiet environment.  He reported profound loss in the left ear with little residual hearing or word recognition ability and significant problems with conversation in difficult listening situations even with his Bone Anchored Hearing Aid (BAHA).  

The examiner further noted that the Veteran should be able to function in any position for which he has the training and expertise, unless such position would place significant demands on hearing acuity.  

The results of the February 2012 audiogram show no worse than Level I acuity in the right ear.  Regarding the left ear, the Veteran met the requirements for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. 
§ 4.86.  The Veteran's audiogram test results demonstrate a puretone threshold of 55 decibels or more in all four frequencies of the left ear.  Thus, Roman numeral designations under Table VI and and VIa, show Levels IX and VI respectively.      Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  
     
Similarly, the results of the June 2016 audiogram reveal no worse than Level I hearing acuity in the right ear.  As speech discrimination testing was not appropriate for the left ear, application of the Veteran's average pure tone threshold to Table VIa shows no worse than Level IX acuity in the left ear.  Application of the above-noted findings to Table VII results in a 0 percent disability rating under 38 C.F.R. 
§ 4.85, DC 6100.  

The Board finds the VA examiners' opinions highly probative to the question at hand.  The examiners were audiologists and possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.   

The Veteran has reported trouble distinguishing sounds in crowds.  The Veteran has also reported that while his BAHA device helps with his hearing, it negatively impacts the quality of his life.  The Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.   

The Veteran has also asserted that use of his BAHA, a device that is implanted in his skull and the other part attaches to the outside on his scalp, should be considered as an additional factor in his disability rating.  As such, the Board has also considered entitlement a higher rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Veteran's use of an assistive device to hear is considered part and parcel of his disability, as would be the use of hearing aids.  The Veteran has made no specific arguments as to why such assistive devices take the disability outside the realm of the rating schedule.  

Furthermore, the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds do not qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise, or otherwise requires assistive devices to overcome, is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


